     Case 2:20-cv-00892-GMN-EJY Document 20 Filed 06/11/21 Page 1 of 2




     STDM
 1
     WRIGHT, FINLAY & ZAK, LLP
 2   Darren T. Brenner, Esq.
     Nevada Bar No. 8386
 3   Ramir M. Hernandez, Esq.
     Nevada Bar No. 13146
 4
     7785 W. Sahara Ave, Suite 200
 5   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
 7   Attorney for Defendant, New Residential Mortgage, LLC dba Shellpoint Mortgage Servicing

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
      WILLIAM MAYFIELD and MARIA                          Case No.: 2:20-cv-00892-GMN-EJY
11    MAYFIELD,
                                                          STIPULATION AND ORDER TO
12                                   Plaintiffs,
                                                          DISMISS
13    v.
14    NEW RESIDENTIAL MORTGAGE, LLC
      dba SHELLPOINT MORTGAGE
15
      SERVICING.
16
                                    Defendant.
17
            COMES NOW, Plaintiffs, William Mayfield and Maria Mayfield (“Plaintiffs”), by and
18
19   through their attorney, Shawn W. Miller, Esq., of the law firm of Krieger Law Group, LLC; and

20   Defendant, New Residential Mortgage, LLC dba Shellpoint Mortgage Servicing (“Defendant”),
21   by and through its counsel of record, Ramir M. Hernandez, Esq. of the law firm Wright, Finlay
22
     & Zak, LLP (collectively, the “Parties”) by and through their respective attorneys of record, that,
23
     pursuant to a confidential settlement amongst the Parties, all claims between the Parties are hereby
24
25   dismissed with prejudice, with each party to bear its own attorney fees and costs.

26          IT IS SO STIPULATED.
27
28


                                                   Page 1 of 2
     Case 2:20-cv-00892-GMN-EJY Document 20 Filed 06/11/21 Page 2 of 2




        DATED this 11th day of June, 2021.
 1
 2      KRIEGER LAW GROUP, LLC                      WRIGHT, FINLAY & ZAK, LLP

 3      /s/ Shawn W. Miller                         /s/ Ramir M. Hernandez
        ___________________________________         _______________________________
 4
        David H. Krieger, Esq.                      Darren T. Brenner, Esq.
 5      Nevada Bar No. 9086                         Nevada Bar No. 8386
        Shawn W. Miller, Esq.                       Ramir M. Hernandez, Esq.
 6      Nevada Bar No. 7825                         Nevada Bar No. 13146
 7      2850 W. Horizon Ridge Parkway, Suite        7785 W. Sahara Ave., Suite 200
        200                                         Las Vegas, NV 89117
 8      Henderson, NV 89052                         Attorneys for Defendant, New
        Attorney for Plaintiff, William and Maria   Residential Funding, LLC dba
 9      Mayfield                                    Shellpoint Mortgage Servicing
10
11
12                                             ORDER
13
14
           IT IS SO ORDERED.
15
           Dated this 11
                      __ day of June, 2021.
16
17
                                               ___________________________________
18                                             Gloria M. Navarro, District Judge
                                               United States District Court
19
20
21
22
23
24
25
26
27
28


                                              Page 2 of 2
